Name: Commission Regulation (EC) No 3221/94 of 21 December 1994 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases on account of the accession of Austria, Finland and Sweden and repealing Regulation (EC) No 1591/94
 Type: Regulation
 Subject Matter: prices;  economic analysis;  Europe;  animal product
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/63 COMMISSION REGULATION (EC) No 3221/94 of 21 December 1994 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases on account of the accession of Austria, Finland and Sweden and repealing Regulation (EC) No 1591/94 whereas, pursuant to Article 169 of the Act of Accession, these coefficients must be adjusted on account of the accession of Norway, Austria, Finland and Sweden to the European Communities, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 169 thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2) must be established by weighting the prices recorded in each Member State by the coefficients expressing the relative size of the pig population of each Member State ; whereas these coeffi ­ cients should be determined on the basis of the number of pigs recorded at the beginning of December each year pursuant to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig produc ­ tion (3) ; whereas, as Sweden did not record its pig popula ­ tion in December 1993, the coefficients should be deter ­ mined on the basis of its census of June 1994 ; Whereas the weighting coefficients were fixed on the basis of the results of the census of December 1993 : HAS ADOPTED THIS REGULATION : Article 1 The weighing coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as fixed in the Annex to this Regulation . Article 2 Commission Regulation (EC) No 1591 /94 (4) is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1995, subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 149, 21 . 6. 1993, p. 1 . (4) OJ No L 167, 1 . 7. 1994, p. 21 . No L 337/64 24. 12. 94Official Journal of the European Communities ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 6,0 Denmark 9,2 Germany 22,2 Greece 1,0 Spain 15,3 France 10,9 Ireland 1,3 Italy 6,8 Luxembourg 0,1 Netherlands 11,9 Austria 3,2 Portugal 2,3 Finland 1,1 Sweden 2,0 United Kingdom 6,7